     Case 3:21-cv-00051-DMS-AGS Document 17 Filed 07/20/21 PageID.80 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   BRYAN C. BENNETT,                                   Case No.: 21-cv-00051-DMS-AGS
11                                      Plaintiff,
                                                         ORDER GRANTING JOINT
12   v.                                                  MOTION TO DISMISS ENTIRE
                                                         ACTION WITH PREJUDICE
13   UNITED COLLECTION BUREAU,
14   INC.,
15                                    Defendant.
16
17           The Court, having reviewed the Joint Motion for Dismissal of Entire Action with
18   Prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and good cause appearing, hereby
19   orders that the entire action, including all claims, is hereby dismissed with prejudice, with
20   each Party to bear their own fees and costs.
21
22           IT IS SO ORDERED.

23   Dated: July 20, 2021                        ____________________________
                                                 Hon. Dana M. Sabraw
24                                               United States Chief District Judge
25
26
27
28

                                                     1
                                                                               21-cv-00051-DMS-AGS
